Citation Nr: 0407166	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  00-18 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg disability, 
claimed as muscle strain and blood clots of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied entitlement to 
service connection for bilateral muscle strain of the legs. 

During an April 2002 hearing before the undersigned Veterans 
Law Judge, the veteran indicated that she was seeking 
entitlement to service connection of muscle strain of the 
right leg only.  During the hearing, the veteran appeared to 
raise the issue of entitlement to service connection for 
muscle strain of the right leg, claimed as blood clots as 
secondary to the service-connected right toe disability.  
This issue has not been developed for appellate review and is 
referred to the RO for appropriate action.   

In August 2002, the Board undertook additional development 
with respect to the veteran's claim to include, but not 
limited to, a VA examination.  That examination was conducted 
in March 2003 and a copy of the report is contained in the 
claims file.  

In July 2003, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case is ready for final appellate 
review.  In the remand, the Board pointed out that the 
veteran had raised claims of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder due to sexual assault, and for 
a total disability rating for compensation purposes based on 
individual unemployability.  These issues have not been 
developed for appellate review and are referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate this claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran does not have a present disability of the 
right leg, claimed as muscle strain and blood clots of the 
right leg.  


CONCLUSION OF LAW

A right leg disability, claimed as muscle strain and blood 
clots of the right leg, was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126).  VA has a duty to notify a claimant of all 
information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
2002).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

In the present case, regarding the issue of entitlement to 
service connection for a right leg disability, claimed as 
muscle strain and blood clots of the right leg, a 
substantially complete application was received by the RO on 
September 16, 1999.  Thereafter, in a rating decision dated 
in March 2000 that issue was denied.  Only after that rating 
action was promulgated did the AOJ, on December 20, 2000, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Additionally, the 
July 2000 statement of the case and August 2003 supplemental 
statement of the case, further informed the veteran of the 
information and evidence necessary to substantiate her claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision-
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on March 2000 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case and Supplemental Statement of the Case 
were provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  In addition, 
the Board took additional development with respect to the 
veteran's claim to include, but not limited to, an additional 
VA examination in order to determine the etiology of any 
currently present muscle strain of the right leg.  This 
examination was conducted in March 2003.  Furthermore, in 
July 2003, the Board remanded the veteran's claim to the RO 
in order to provide the appellant a supplemental statement of 
the case after receiving new evidence that was developed 
after the veteran had perfected her appeal.  The supplemental 
statement of the case addressing the new evidence was issued 
in August 2003.  

The Court decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  As noted previously, the July 2000 
statement of the case and August 2003 supplemental statement 
of the case, further informed the veteran of the information 
and evidence necessary to substantiate her claim.  In 
addition, in April 2002, the veteran testified before the 
undersigned Veterans Law Judge concerning the issue on 
appeal. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that she has not 
identified further evidence not already of record.  In this 
regard, the Board took additional development with respect to 
the veteran's claim in August 2002 to include, but not 
limited to, requesting her to provide the names and addressed 
of any physicians, private or VA, from whom she received 
treatment for her muscle strain of the right leg.  The 
veteran did not respond.  In addition, the veteran was 
afforded a VA examination in March 2003 to determine the 
etiology of any currently present muscle strain of the right 
leg.  A copy of the examination report is contained in the 
claims file. 

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  In this regard, during 
an April 2002 hearing before the undersigned Veterans Law 
Judge, the veteran testified that she had received treatment 
after service from a Dr. Cabrera for spasms of the right leg, 
but that he was deceased and his records were no longer 
available.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained. 



Applicable Laws and Regulations

Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  It requires that the veteran have a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Id.; 38 C.F.R. § 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Factual Background

Service medical records include a June 1980 medical record 
reflecting that the veteran was admitted to the hospital 
after she reported having a history of upper right leg pain 
for the previous ten hours.  She denied sustaining any trauma 
to either leg.  The veteran indicated that her left leg was 
painful, that she thought she had a possible blood clot and 
that she needed bed rest and treatment.  A diagnosis of 
thrombophlebitis of the right leg was to be ruled out.  A 
final diagnosis of muscle strain of the right calf was 
entered.  When the veteran was pregnant in March 1983, she 
complained of pain in her left leg.  Upon physical 
evaluation, both calves were symmetrical at thirty three 
centimeters, a Homan's sign was negative and there was no 
evidence of any swelling.  The left calf had direct mild 
tenderness.  An assessment of left calf strain was recorded.  
The veteran was advised to reduce her activity with sitting 
when possible.  She was still able to perform her duties.  A 
March 1983 Chapter 13 examination report reflects that the 
veteran's lower extremities were found to have been 
"normal."  A March 1983 Report of Medical History reflects 
that the veteran denied having a bone, joint or other 
deformity.  

Post-service private and VA treatment and examination 
reports, dating from 1996 to 2003, reflect treatment for 
unrelated disorders.  When examined by VA in March 2003, the 
examiner indicated that he had reviewed the veteran's claims 
file to include her in-service history, which is consistent 
with that previously reported in this decision.  The veteran 
complained of pain on the lateral aspect of her right calf, 
which made her foot ache.  She indicated that she took 
medication.  The veteran denied any other type of trauma to 
the right lower extremity.  After a physical evaluation of 
the veteran, the examiner concluded that while the veteran 
complained of right leg pain on the lateral aspect of her 
right leg in the regions of the peroneals, he was unable to 
find any significant cause of the right leg pain and that it 
was less likely than not that it was due to her muscle stain 
during service.  

Analysis 

After a careful review of the evidence of record, the Board 
finds that service connection for a right leg disability, 
claimed as muscle strains and blood clots of the right leg, 
is not warranted.  In reaching the foregoing conclusion, the 
Board finds that while the veteran was hospitalized for a 
muscle strain of the right calf during service in June 1980, 
there is no post-service medical evidence in the record of 
any disability of the right leg manifested by muscle strain 
or blood clots since the veteran's discharge in 1983.  While 
the veteran claimed that she had pain in the lateral aspect 
of her right calf during a March 2003 VA examination, the 
examiner was unable to find an underlying disorder of the 
right leg which was the cause of the right leg pain.  Without 
a pathology to which the veteran's right leg pain can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Furthermore, the VA examiner in March 
2003 concluded that the appellant's right leg pain was less 
likely than not related to her muscle strain during service.  
In the absence of a present disability of the right leg, 
there is no valid claim for service connection for muscle 
strain of the right leg, claimed as muscle strain and blood 
clots of the right leg having been incurred in service.  38 
C.F.R. § 3.303; Id.

Overall, there is no continuity of any right leg disorder 
manifested by muscle strain and blood clots of the right leg 
following service and the veteran does not have currently 
have a right leg disability.  Accordingly, the preponderance 
of the evidence is against the claim for service connection 
for a right leg disability, claimed as muscle strain and 
blood clots of the right leg.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).


ORDER

Service connection for a right leg disability, claimed as 
muscle strain and blood clots of the right leg, is denied. 



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



